Judgment, Supreme Court, New York County (Joan Carey, J.), rendered July 2, 1991, convicting defendant, upon his plea of guilty, of assault in the second degree and criminal sale of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to consecutive terms of 2Vi to 5 years and 2 to 4 years, respectively, unanimously affirmed.
Defendant was properly adjudicated a second felony offender. Advised to consult with counsel, defendant admitted the prior conviction contained in the predicate felony statement and failed to raise any constitutional claim in respect thereto (see, People v Sailor, 65 NY2d 224, 235, cert denied 474 US 982). His protestations of innocence regarding the prior felony conviction and questioning of the court did not challenge the constitutionality of that conviction, and thus did not necessitate a hearing (CPL 400.21 [7] [b]; see, People v Jones, 183 AD2d 471, lv denied 80 NY2d 896). We have reviewed the sentence, and find that it was not an abuse of discretion (see, People v Capasso, 171 AD2d 448, 449). Concur—Rosenberger, J. P., Asch, Kassal and Rubin, JJ.